The motion to defer consideration of the petition for rehearing is denied. The petition for rehearing is granted. The order denying cer-*705tiorari, 313 U. S. 588, is vacated, and the petition for writs of certiorari to the Circuit Court of Appeals for the Second Circuit is granted.
Messrs. Jeremiah T. Mahoney, Jacob W. Friedman, and Osmond K. Fraenkel for petitioners. Solicitor General Biddle, Assistant Attorney General Berge, and Messrs. Oscar A. Provost and Louis B. Schwartz for the United States.
Mr. Justice Jackson took no part in the consideration and decision of this application.
Reported below: 118 F. 2d 310.